Exhibit CONSULTING AGREEMENT This AGREEMENT effective as ofDecember 15, 2008 between Carbon Credits International, Inc., a Nevada corporation located in Las Vegas, Nevada (the Company), and CARBON REDUCER INDUSTRIES, LTD, a THAILAND corporation whose address is 10th floor, Fenix Tower, 571 Sukhumvit sot 31, Sukhumvit Rd. Klongton-nua Subdistrict, Wattana District, Bangkok Metropolis, (the Executive, or Employee). W I T N E S S E T H: WHEREAS, the Company desires that Executive serve as the Companys Chief Executive Officer/President; and WHEREAS, in order to induce Executive to agree to serve in such capacity, the Company hereby offers Executive certain compensation and benefits of employment, as described herein. WHEREAS, Executive is willing to serve in this position on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the promises and of the mutual covenants contained herein, the Company and Executive hereby agree as follows: 1. Employment The Company hereby agrees to employ Executive and Executive hereby agrees to be employed upon the terms and conditions hereinafter set forth. 2. Nature of Employment During the term of this Agreement, Executive shall serve as Chief Executive Officer/President and Director of the Corporation and shall have such responsibilities and authority consistent with such positions as may be reasonably assigned to him by the Board. Executive shall devote his required time and attention and best efforts to perform successfully his duties and advance the Companys interests. Employee shall abide by the Companys policies, procedures, and practices, as they may exist from time to time. Executive shall be responsible to the Board, rendering the services and performing the duties prescribed by the Board The Executive shall be employed at the Companys office in Las Vegas, Nevada, and his principal duties shall be performed primarily in Samui, Thailand, except for business trips reasonable in number and duration. 3. Term The employment of the Executive hereunder shall begin on the date hereof and shall continue in full force and effect for a period of three (3) years, and thereafter shall be automatically renewed for successive one-year periods unless the Company gives the Executive written notice of termination within six (6) months prior to the end of any such period or until the occurrence of a Termination Date, as defined in Section 6 (the "Term"). 1 4. Compensation 4.1 As compensation for the Executives services during the Term, the Company shall pay the Executive an annual base salary at the rate of TWO HUNDRED TEN THOUSAND ($210,000) for the first full year and shall increase by $60,000 for each of the remaining two years, payable in accordance with the Companys reasonable policies, procedures, and practices, as they may exist from time to time. Prior to the end of each year during the Term, the Compensation Committee of the Company shall undertake an evaluation of the services of the Executive during the year then ended in accordance with the Companys compensation program at the date hereof (the Program). The Company shall consider the performance of the Executive, his contribution to the success of the Company and entities under common control with the Company (collectively, Affiliates), and other factors and shall fix an annual base salary to be paid to the Executive during the ensuing year. 4.2 Notwithstanding the foregoing, the Company may change the Program from time to time or institute a successor to the Program, but the Executives annual base salary shall in no event be less than his annual base salary in effect on the date of change, adjusted regularly to reflect increases in the cost of living and comparable compensation for like positions. 4.3 The executive shall participate in the Company incentive compensation programs in accordance with the following subparagraphs (i) and (ii): (i) Incentive Plan - The executive shall be covered by the cash bonus plan and shall be afforded the opportunity thereunder to receive a target award of 25% of annual base salary payable in cash and a target award of 25% of annual base salary payable in Company Common Stock or options below, to be awarded upon the achievement of reasonable performance goals; provided that the Company may from time to time change the Program or institute a successor to the Program, so long as the Executive continues to be eligible to receive bonus awards of percentages of annual base salary in amounts at least equal to those specified as in effect on the date hereof. (ii) Stock Option Plan - Executive shall be entitled to participate in the Companys stock option plan when implimented. In accordance with this plan the Board may from time to time, but without any obligation to do so, grant stock options to the Executive upon such terms and conditions as the Board shall determine in its sole discretion. If the Company no longer has a class of stock publicly-traded by reason of a Change in Control of the Company, as defined in Section 6.3, the Companys obligation under this Section 4.3 will be satisfied through options granted by the issuer with public stock then in control of the Company. 4.4 If the Executive is prevented by disability, for a period of six consecutive months, from continuing fully to perform his obligations hereunder, the Executive shall perform his obligations hereunder to the extent he is able and after six months the Company may reduce his annual base salary to reflect the extent of the disability; provided that in no event may such rate, when added to payments received by him under any disability or qualified retirement or pension plan to which the Company, Affiliate, or Executive contributes or has contributed, be less than $75,000. If there should be a dispute about the Executives disability, disability shall be determined by the Board of Directors of the Company based upon a report from a physician, reasonably acceptable to the Executive, who shall have examined the Executive. If the Executive claims disability, the Executive agrees to submit to a physical examination at any reasonable time or times by a qualified physician designated by the Chairman of Board of the Company and reasonably acceptable to the Executive. Notwithstanding any provision in this Section, the Company shall not be obligated to make any payments to Executive on account of disability after the expiration of this Agreement. 2 5. Executive Benefits The Executive shall be entitled to participate in all employee pension benefit plans, all employee welfare benefit plans (each as defined in the Employee Retirement Income Security Act of 1974) and all pay practices and other compensation arrangements maintained by the Company, on a basis at least as advantageous to the Executive as the basis on which other executive employees of the Company are eligible to participate and on a basis at least as advantageous to the Executive as the basis on which he participates therein on the date hereof. Executive shall, during the term of his employment hereunder, continue to be provided with such benefits at a level at least equivalent to the initial benefits provided or to be provided hereunder. Without limiting the generality of the foregoing, the Executive shall be entitled to the following employee benefits (collectively, with the benefits contemplated by this Section 5, the Benefits): 5.1 The Executive and Executives dependents shall participate, at their option in any medical insurance plans and programs comparable in scope to the coverage afforded on the date hereof, with only such contribution by the Executive toward the cost of such insurance as may be required from time to time from other executive officers of the Company. If a Change in Control of the Company, as defined in Section 6.3, shall have occurred, the Company may not change the carriers providing medical insurance immediately before the change without the consent of the Executive, which consent will not be unreasonably withheld. 5.2 Life Insurance. Executive shall be entitled to group term life insurance coverage of an amount equal to no less than $500,000, all premiums being paid by the Company. 5.3 Long-Term Disability Insurance. The Company shall maintain in effect long term disability insurance providing Executive in the event of his disability (as defined in Section 4.4 hereof) with compensation annually equal to at least $180,000. 5.4 The Executive shall be entitled to paid time off (PTO) of no less than thirty nine (39) days each year. Such PTO shall be accrued and taken in accordance with the Companys policies and practices, as they may exist from time to time. 5.5 The Company shall reimburse the Executive from time to time for the reasonable expenses incurred by the Executive in connection with the performance of his obligations hereunder. 5.6 During such times as the Company is eligible and financially qualified to obtain the same, the Company shall maintain directors and officers liability insurance applicable to the Executive in amounts established by the Board of Directors. Notwithstanding the foregoing, the Company may from time to time change or substitute a plan or program under which one or more of the Benefits are provided to the Executive, provided that the Company first obtains the written consent of the Executive, which the Executive agrees not unreasonably to withhold, taking into account his personal situation. 6. Termination Date; Consequences for Compensation and Benefits 6.1 Definition of Termination Date. The first to occur of the following events shall be the Termination Date: 6.1.1 The date on which the Executive becomes entitled to receive long-term disability payments by reason of total and permanent disability; 6.1.2 The Executives death; 3 6.1.3 Voluntary resignation after one of the following events shall have occurred, which event shall be specified to the Company by the Executive at the time of resignation: material reduction in the responsibility, authority, power or duty of the Executive or a material breach by the Company of any provision of this Agreement, which breach continues for 30 days following notice by the Executive to the Company setting forth the nature of the breach (Resignation with Reason); 6.1.4 Voluntary resignation not accompanied by a notice of reason described in Section 6.1.3 (General Resignation); 6.1.5 Discharge of the Executive by the Company after one of the following events shall have occurred, which event shall be specified in writing to the Executive by the Company at the time of discharge: (i) a felonious act committed by Executive during his employment hereunder, (ii) any act or omission on the part of Executive not requested or approved by the Company constituting willful malfeasance or gross negligence in the performance of his duties hereunder, (iii) any material breach of any term of this Agreement by the Executive which is not cured within 30 days after written notice from the Board to the Employee setting forth the nature of the breach (Discharge for Cause); For purposes of this subparagraph (6.1.5), no act or failure to act on the Executives part shall be considered willful unless done or omitted to be done by Executive not in good faith and without reasonable belief that Executives action or omission was in the best interest of the Company. Notwithstanding the foregoing, Executive shall not be deemed to have been discharged for Cause unless and until there shall have been delivered to Executive a copy of a Notice of Termination (as defined below) from the Chairman of the Board of the Company stating that in his good faith opinion Executive was guilty of conduct set forth in clauses (i), (ii), or (iii) above of this subparagraph (6.1.5) and specifying the particulars thereof in detail. 6.1.6 Discharge of the Executive by the Company not accompanied by a notice of cause described in Section 6.1.5 (General Discharge). For purposes of this Agreement Notice of Termination shall mean a notice which indicates the specific termination provision in this Agreement relied upon and sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of Executives employment under the provision so indicated.
